     Case 2:19-cv-01289-KJM-CKD Document 44 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANSAR EL MUHAMMAD,                                No. 2:19-cv-1289 KJM CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    F. ORR, et al.,
15                       Defendants.
16
17           Plaintiff has filed a motion for extension of time to file an opposition to defendants’

18   motion for summary judgment as well as a response to defendants’ answer. ECF Nos. 41, 42.

19   However, the only pending motion necessitating a response from plaintiff is the pending motion

20   for summary judgment.

21           Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

22           1. Plaintiff’s motion for an extension of time to oppose defendants’ motion for summary

23   judgment (ECF No. 41) is granted.

24           2. Plaintiff’s motion for an extension of time to respond to defendants’ answer (ECF No.

25   42) is denied as unnecessary.

26   /////

27   /////

28   /////
     Case 2:19-cv-01289-KJM-CKD Document 44 Filed 04/15/21 Page 2 of 2


 1          3. Plaintiff is granted thirty days from the date of this order in which to file a response
 2   limited to defendants’ motion for summary judgment.
 3   Dated: April 15, 2021
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/muha1289.36

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
